Exhibit 10.1

 



 

THIRD AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO OTHER LOAN DOCUMENTS AND
CONSENT AND WAIVER

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO OTHER LOAN DOCUMENTS AND
CONSENT AND WAIVER (this “Amendment”), dated as of June 7, 2013, is by and among
HAMPSHIRE GROUP, LIMITED, a Delaware corporation (“Parent”), HAMPSHIRE BRANDS,
INC. (f/k/a Hampshire Designers, Inc.), a Delaware corporation (“Hampshire
Brands”), HAMPSHIRE SUB II, INC. (f/k/a Item-Eyes, Inc.), a Delaware corporation
(“Hampshire Sub II”), SCOTT JAMES, LLC, a Delaware limited liability company
(“Scott James”), and HAMPSHIRE INTERNATIONAL, LLC, a Delaware limited liability
company (“Hampshire International”; Hampshire Brands, Hampshire Sub II, Scott
James and Hampshire International are herein collectively called the “Borrowers”
and each individually, a “Borrower”), THE PERSONS IDENTIFIED AS THE LENDERS ON
THE SIGNATURE PAGES HERETO (the “Lenders”), and WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of October 28, 2010 (as
amended by that certain First Amendment to Credit Agreement and Consent dated as
of August 15, 2011, that certain Second Amendment to Credit Agreement and
Amendment to Other Loan Documents dated as of April 30, 2012, and as further
amended or modified from time to time prior to the date hereof, collectively,
the “Credit Agreement”) among Parent, the Borrowers, the Lenders, and the Agent,
the Lenders have extended commitments to make certain credit facilities
available to the Borrowers; and

 

WHEREAS, Parent intends to sell substantially all of the Business (as defined in
the Scott James APA (as defined below)) consisting of the Scott James clothing
line to Scott James Company, LLC (“Purchaser”) and SJ Trademark, LLC (“IP
Purchaser”, and collectively with Purchaser, the “Purchasers”) pursuant to that
certain Asset Purchase Agreement, dated as of June 7, 2013, among Parent,
Purchasers and Scott Kuhlman (the “Scott James APA”), in the form attached
hereto as Exhibit “A” (the “Scott James Sale”); and

 

WHEREAS, Parent and Borrowers have requested that Agent and the Lenders (i)
consent to the Scott James Sale, and (ii) amend the Credit Agreement and certain
of the other Loan Documents, and Agent and the Lenders are willing to do so on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:

 

PART I
DEFINITIONS

 

Certain Definitions. Unless otherwise defined herein or the context otherwise
requires, the following terms used in this Amendment, including its preamble and
recitals, have the following meanings:

 

“Third Amendment Effective Date” shall have the meaning set forth in Subpart
4.1.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Credit Agreement.

 

PART II
CONSENT AND WAIVER

 

Consent to Scott James Sale. Agent and Lenders hereby (i) consent to the
consummation of Scott James Sale, and (ii) waive any Default or Event of Default
which may occur under the Credit Agreement without such consent. Lenders hereby
provide Agent consent to release and Agent hereby releases its Liens in the
Collateral of Scott James (except as set forth in Subpart 3.1) to the extent
such Collateral is being sold pursuant to the Scott James APA.

 

SUBPART 2.2.     Acknowledgement Regarding Scott James Sale. Parent and
Borrowers hereby acknowledge and agree that, without limiting the generality of
the Loan Documents, any and all rights of Parent and/or Borrowers under the
Scott James APA, including, without limitation, the MPSA and the Bibby Agreement
(each as defined in the Scott James APA) and any proceeds paid to Parent and/or
Borrowers, constitute Collateral securing the Obligations under the Credit
Agreement. Parent and Borrowers hereby covenant and agree to execute and deliver
any documents and will take any other actions that Agent shall reasonably
request to perfect Agent’s liens and security interests in the Parent’s and/or
Borrowers’ rights under the Scott James APA and proceeds from the Scott James
Sale.

 

PART III
AMENDMENTS TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

Amendment Regarding Scott James Sale. Notwithstanding anything to the contrary
set forth in the Credit Agreement or the other Loan Documents, (a) Agent and the
Lenders hereby consent to (i) the Scott James Sale in accordance with the Scott
James APA and (ii) the dissolution of Scott James, (b) Scott James shall no
longer have the right to request or receive any Advances or Letters of Credit
under or in connection with the Credit Agreement, and (c) pending its
dissolution, Scott James shall not own or hold any assets (other than assets not
sold under the Scott James APA and its rights under the Scott James APA).
Notwithstanding the foregoing, Agent shall retain a Lien in all assets of Scott
James (other than those sold in accordance with the Scott James APA) until the
dissolution of Scott James.

 

SUBPART 3.2.     Amendment Regarding Eligibility of Inventory and Accounts.
Without limiting the generality of anything contained in the Credit Agreement
and other Loan Documents, including, without limitation, the definitions of
Eligible Account, Eligible In-Transit Inventory and Eligible Landed Inventory,
no Inventory which was sold or purported to be sold under the Scott James APA
shall be Eligible In-Transit Inventory or Eligible Landed Inventory nor shall
any Accounts that arise in connection with the Scott James APA be Eligible
Accounts for purposes of calculating the Borrowing Base under the Credit
Agreement.

 

SUBPART 3.3.     Amendment to Article 4 (Hedge Agreements) of the Credit
Agreement. Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Credit Agreement is amended by inserting a new Section 4.32,
Hedge Agreements, as follows:

 

4.32     Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, each Loan Party shall satisfy all eligibility, suitability
and other requirements under the Commodity Exchange Act (7 U.S.C. § 1, et seq.,
as in effect from time to time) and the Commodity Futures Trading Commission
regulations.

 

 
2 

--------------------------------------------------------------------------------

 

 

 

SUBPART 3.4.     Amendment to Article 7 (Financial Covenants) of the Credit
Agreement. Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Credit Agreement is amended by deleting Article 7 in its
entirety and inserting the following in lieu thereof:

 

7.     FINANCIAL COVENANTS.

 

Each of Parent and Borrowers covenant and agree that, until termination of all
of the Commitments and payment in full of the Obligations, Parent and Borrowers
will comply with the following financial covenants:

 

(a)     Parent and its Subsidiaries, on a consolidated basis, shall have a Fixed
Charge Coverage Ratio of at least 1.0 to 1.0, measured as of the last day of
each fiscal month for the twelve fiscal month period then ending; provided,
however, that such financial covenant shall only apply if each of Excess
Liquidity and Excess Availability is less than the then applicable thresholds
set forth in the definition of Trigger Level. If each of Excess Liquidity and
Excess Availability is less than the then applicable thresholds set forth in the
definition of Trigger Level, unless Borrowers prepay the Obligations in
accordance with Section 2.4(e) and/or provide Qualified Cash or Restricted Cash
(together with reasonably satisfactory evidence of the provision of such
Qualified Cash or Restricted Cash) in an amount sufficient to restore Excess
Liquidity and Excess Availability to or above the then applicable thresholds set
forth in the definition of Trigger Level within 2 Business Days (the “FCCR Cure
Period”), the Loan Parties shall be required to (i) establish that they are in
compliance with this Section 7 as of the most recently ended fiscal month for
which financial statements are then required to have been delivered to Agent in
accordance with Section 5.1, and (ii) thereafter maintain compliance with this
Section 7 as of each fiscal month end unless and until Excess Liquidity and
Excess Availability thereafter equals or exceeds the then applicable thresholds
set forth in the definition of Trigger Level for 90 consecutive days. If, during
any FCCR Cure Period, the Loan Parties are not able to establish that they have
a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 as of the most recently
ended fiscal month for which financial statements are then required to have been
delivered to Agent in accordance with Section 5.1, a Default shall exist for all
purposes hereunder (including for purposes of Section 3.2(b)), subject to the
Loan Parties’ right to cure such Default during the FCCR Cure Period as
described above.

 

(b)     Beginning on July 1, 2013 and at all times thereafter, Excess
Availability will be no less than $5,000,000.

 

SUBPART 3.5.     Amendment to Guaranty. Effective on (and subject to the
occurrence of) the Third Amendment Effective Date, the Guaranty shall be amended
such that, notwithstanding anything contained therein to the contrary, the
Guarantied Obligations shall not include any obligation of any Guarantor to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act to the
extent that such swap obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

 

 
3 

--------------------------------------------------------------------------------

 

 

 

PART IV
CONDITIONS TO EFFECTIVENESS OF PARTS II and III

 

Effective Date. Parts II and III of this Amendment shall be and become effective
as of the date upon which Agent acknowledges that the conditions set forth in
this Part IV have been satisfied (it being understood and agreed that the
remainder of this Amendment shall be effective upon the execution and delivery
hereof by the parties hereto) (the “Third Amendment Effective Date”).

 

Execution of Amendment. Agent shall have received fully executed counterparts of
this Amendment from Parent, the Borrowers, and the Lenders.

 

SUBPART 4.3.     Closing of Scott James Sale. The Scott James Sale shall have
been consummated in accordance with the terms of the definitive legal agreements
with respect thereto and all applicable laws.

 

 Other Documents. Agent shall have received such other documents, instruments
and information executed and/or delivered by the Loan Parties as Agent may
reasonably request.
MISCELLANEOUS

 

No Additional Obligations. The Borrowers and Parent (collectively, the
“Obligors”) acknowledge and agree that the execution, delivery and performance
of this Amendment shall not create (nor shall the Obligors rely upon the
existence of or claim or assert that there exists) any obligation of any of the
Agent or Lenders to consider or agree to any other amendment of or waiver or
consent with respect to the Credit Agreement, the other Loan Documents or any
other instrument or agreement to which the Agent or any Lender is a party.

 

Waiver of Claims. In order to induce Agent and Lenders to enter into this
Amendment, each Obligor hereby releases, remises, acquits and forever discharges
each Lender and the Agent and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, damages and expenses of any and
every character, known or unknown, direct or indirect, at law or in equity, of
whatever nature or kind, whether heretofore or hereafter arising, for or because
of any manner of things done, omitted or suffered to be done by any of the
Released Parties prior to and including the date of execution hereof, and in any
way directly or indirectly arising out of or connected to this Amendment, the
Credit Agreement or the other Loan Documents (collectively, the “Released
Matters”). Each Obligor hereby acknowledges that the agreements in this Subpart
5.2 are intended to be in full satisfaction of all or any alleged injuries or
damages arising in connection with the Released Matters. Each Obligor hereby
represents and warrants to each Lender and the Agent that it has not purported
to transfer, assign or otherwise convey any right, title or interest of any
Obligor in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

 

Acknowledgments and Stipulations. In order to induce Agent and Lenders to enter
into this Amendment, each Obligor acknowledges, stipulates and agrees that (a)
all of the Obligations are absolutely due and owing by Obligors to Agent and
Lenders without any defense, deduction, offset or counterclaim (and, to the
extent any Obligor had any defense, deduction, offset or counterclaim on the
date hereof, the same is hereby waived by such Obligor); (b) the Loan Documents
executed by each Obligor are legal, valid and binding obligations of such
Obligor enforceable against such Obligor in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally; (c) the Liens granted by each Obligor
to Agent in the Collateral are valid Liens, subject only to Permitted Liens; (d)
each of the recitals contained at the beginning of this Amendment is true and
correct; and (e) prior to executing this Agreement, each Obligor consulted with
and had the benefit of advice of legal counsel of their own selection and has
relied upon the advice of such counsel, and in no part upon the representation
of Agent, any Lender or any counsel to Agent or any Lender concerning the legal
effects of this Agreement or any provision hereof.

 

 

 
4 

--------------------------------------------------------------------------------

 

 

Cross-References. References in this Amendment to any Part or Subpart are,
unless otherwise specified, to such Part or Subpart of this Amendment.

 

Representations and Warranties of the Obligors. In each case subject only to the
effectiveness of amendments and consents contained herein, each Obligor hereby
represents and warrants that (a) the representations and warranties contained in
Section 4 of the Credit Agreement are correct in all material respects on and as
of the date hereof as though made on and as of such date, except to the extent
that any such representation or warranty specifically relates to an earlier
date, and (b) no Default or Event of Default exists under the Credit Agreement
on and as of the date hereof. Without limitation of the preceding sentence, each
Obligor hereby expressly re-affirms the validity, effectiveness and
enforceability of each Loan Document to which it is a party (in each case, as
the same may be modified by the terms of this Amendment).

 

Counterparts. This Amendment may be executed in any number of counterparts each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. THIS AMENDMENT
SUPPLEMENTS, AND FORMS A PART OF, THE CREDIT AGREEMENT, BUT (FOR THE AVOIDANCE
OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY AGREE (WITHOUT LIMITATION
OF THE FIRST PART OF THIS SENTENCE) THAT THE PROVISIONS OF SECTION 12 OF THE
CREDIT AGREEMENT APPLY TO THIS AMENDMENT, MUTATIS MUTANDIS.

 

Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

[The remainder of this page is intentionally left blank.]

 

 

 
5 

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

 

  HAMPSHIRE GROUP, LIMITED,    

a Delaware corporation, as Parent

             By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

HAMPSHIRE BRANDS, INC. (f/k/a Hampshire Designers, Inc.),

    a Delaware corporation, as a Borrower             By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

HAMPSHIRE SUB II, INC. (f/k/a Item-Eyes, Inc.),

    a Delaware corporation, as a Borrower             By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

SCOTT JAMES, LLC

   

a Delaware limited liability company, as a Borrower

            By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

HAMPSHIRE INTERNATIONAL, LLC

   

a Delaware limited liability company, as a Borrower

            By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

WELLS FARGO CAPITAL FINANCE, LLC, 

   

a Delaware limited liability company, as Agent and as a Lender

            By:

/s/ J. Ryan Davison

    Name:

J. Ryan Davison

    Title:

V.P.

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS’ ACKNOWLEDGEMENT

 

The undersigned, each a guarantor of the “Obligations” of HAMPSHIRE BRANDS, INC.
(f/k/a Hampshire Designers, Inc.), a Delaware corporation (“Hampshire Brands”),
HAMPSHIRE SUB II, INC. (f/k/a Item-Eyes, Inc.), a Delaware corporation
(“Hampshire Sub II”), SCOTT JAMES, LLC, a Delaware limited liability company
(“Scott James”), and HAMPSHIRE INTERNATIONAL, LLC, a Delaware limited liability
company (“Hampshire International”; Hampshire Brands, Hampshire Sub II, Scott
James and Hampshire International are herein collectively called the “Borrowers”
and each individually, a “Borrower”) under and as defined in that certain Credit
Agreement dated as of October 28, 2010 (as amended or modified from time to
time, collectively, the “Credit Agreement”) among HAMPSHIRE GROUP, LIMITED, a
Delaware corporation (“Parent”), the Borrowers, the lenders party thereto (the
“Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), hereby (a) acknowledges
receipt of the foregoing Third Amendment to Credit Agreement and Amendment to
Other Loan Documents and Consent and Waiver of even date herewith among Parent,
the Borrowers, the Lenders and the Agent (the “Amendment”); (b) consents to the
terms and execution thereof; (c) reaffirms its obligations pursuant to the terms
of that certain Guaranty Agreement dated as of October 28, 2010 executed by the
undersigned in favor of the Agent (the “Guaranty”); and (d) acknowledges that
the Agent and the Lenders may amend, restate, extend, renew or otherwise modify
the Credit Agreement and any indebtedness or agreement of the Borrowers, or
enter into any agreement or extend additional or other credit accommodations to
the Borrowers, or release any Person liable for the Obligations or any
Collateral securing the Obligations, in each case without notifying or obtaining
the consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for the Borrowers’ present and future
Obligations.

 

 

 

[Signatures on Next Page]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Each of the parties hereto has caused a counterpart of this Guarantors’
Acknowledgment to be duly executed and delivered as of the 7th day of June,
2013.

 



GUARANTORS: HAMPSHIRE GROUP, LIMITED,    

a Delaware corporation

             By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                    SB CORPORATION,     a Delaware corporation             By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

HAMPSHIRE SUB II, INC. (f/k/a Shane Hunter, Inc.),

    a Delaware corporation             By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

MARISA CHRISTINA, INC.,

   

a Delaware corporation

            By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

                   

MARISA CHRISTINA, INC.,

   

a Delaware corporation

            By:

/s/ Paul M. Buxbaum

    Name:

Paul M. Buxbaum

    Title:

CEO

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit “A”

Form of Sale Agreement

 